Citation Nr: 0206764	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  95-16 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
hypertension, a psychiatric disability, pernicious anemia, 
and impaired circulation of the lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1944 to May 1946 
and from August 1947 to August 1950.

An August 1952 RO rating decision denied service connection 
for a psychiatric disability.  The veteran was notified of 
this determination in August 1952, and he did not appeal.

A June 1960 RO rating decision denied service connection for 
a psychiatric disability.  The veteran was notified of this 
determination in June 1960, and he did not appeal.

A July 1982 RO rating decision denied service connection for 
a lung disorder, hypertension, a psychiatric disability, 
pernicious anemia, and edema (claimed as swelling of the 
feet, ankles, and legs), including service connection based 
on exposure to ionizing radiation.  The veteran was notified 
of the determinations in July 1982, and he did not appeal.

In 1992, the veteran requested reopening of the claims for 
service connection for a respiratory disorder, hypertension, 
a psychiatric disability, pernicious anemia, and impaired 
circulation of the lower extremities due to exposure to 
ionizing radiation.  The appeal came to the Board of 
Veterans' Appeals (Board) from March 1993 and April 1995 RO 
decisions that denied service connection for those 
disabilities.   

Various laws and regulations have been enacted or amended to 
allow for service connection for various disabilities based 
on exposure to ionizing radiation.  The new legislative 
criteria with regard to claims based on exposure to ionizing 
radiation provide a new basis of entitlement to service 
connection for the veteran's claimed disabilities.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 17 F. 3d 368 
(Fed. Cir. 1994); Boggs v. West, 11 Vet. App. 334 (1998).  
Hence, the Board reviewed the claims for service connection 
for a respiratory disorder, hypertension, a psychiatric 
disability, pernicious anemia, and impaired circulation of 
the lower extremities on a de novo basis, as did the RO.

In an April 1999 decision, the Board denied the appeal for 
service connection for a respiratory disorder, hypertension, 
a psychiatric disability, pernicious anemia, and impaired 
circulation of the lower extremities.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In May 2001, a Court order granted a March 2001 
motion from the VA Secretary to vacate and remand the April 
1999 Board decision for readjudication of the issues with 
consideration of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West Supp. 2001).  The 
case was thereafter returned to the Board. 

In a September 2001 letter, the Board asked the veteran 
whether he had additional evidence and/or argument to submit 
with regard to the claims.  In October 2001, additional 
evidence was received, and the representative submitted a 
written argument dated in April 2002.


FINDING OF FACT

A respiratory disorder, hypertension, a psychiatric 
disability, pernicious anemia, and impaired circulation of 
the lower extremities were not present in service or for 
several years later, and they are not related to a service-
connected disability or to an incident of service, including 
exposure to ionizing radiation. 


CONCLUSION OF LAW

Chronic obstructive pulmonary disease (COPD), hypertension, 
anxiety disorder, pernicious anemia, and impaired circulation 
of the lower extremities were not incurred in or aggravated 
by active service; nor may a respiratory disorder, 
hypertension, a psychiatric disability, anemia or a vascular 
disorder be presumed to have been incurred in service; nor 
are such disorders proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, (67 Fed. Reg. 3612-3616 (Jan. 25, 
2002)), 3.310, 3.311 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for service connection for a respiratory 
disorder, hypertension, a psychiatric disability, pernicious 
anemia, and impaired circulation of the lower extremities, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with various VA examinations 
since separation from service to determine the nature and 
extent of his various disabilities.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Additional evidence was received after September 1998 when 
opinions were received from the VA Under Secretaries for 
Benefits and Health as to whether or not the veteran's 
disabilities considered in this appeal are due to exposure to 
ionizing radiation while in service.  Those documents are 
duplicate copies of evidence of record before September 1998 
or essentially similar to evidence of record before that 
date.  Hence, the Board finds that there is no need to submit 
the veteran's records to the VA Under Secretary for Benefits 
in order to obtain another opinion as to whether or not the 
veteran's claimed disabilities are due to exposure to 
ionizing radiation while in service.

In the written argument dated in April 2002, the 
representative notes that the provisions of the VCAA have 
been complied with and request appellate consideration of the 
veteran's claims.  Under the circumstances, the Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claims as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The service medical records, including a report of the 
veteran's medical examination for separation from service in 
August 1950 are negative for a respiratory disorder, 
hypertension, a psychiatric disability, anemia, and impaired 
circulation of the lower extremities.  At the time of the 
August 1950 examination, his blood pressure was 120/70 and a 
chest X-ray was negative.

VA and private medical reports show that the veteran was seen 
and examined for various conditions in the 1950s, 1960s, 
1980s, and 1990s.  These records do not show the presence of 
the conditions being considered in this appeal until several 
years after service.  

A summary of the veteran's hospitalization at a VA medical 
facility from August to November 1952 notes a history of his 
being "nervous" since combat duty in 1945.  The diagnosis 
was conversion reaction, manifested by emotional tension, 
restlessness, dizzy spells, palpitation, tight feeling around 
head, and fluttering of stomach.  External precipitating 
stresses were war experience and unhappy marriage.  It was 
noted that the veteran had had emotional instability since 
early life. 

A summary of the veteran's hospitalization at a VA medical 
facility from October 1953 to February 1954 shows a diagnosis 
of conversion reaction, manifested by headache, palpitation 
of the heart, and dizzy spells.  The external precipitating 
stress was separation from his wife.  It was noted that he 
had had emotional instability since early life.

A private medical report received around 1954 notes that the 
veteran was suffering from "nerves" and that he was shaking 
all over.  The physician opined that the veteran needed 
psychiatric treatment.

The veteran underwent VA examinations in January 1980.  At a 
medical examination, the diagnoses were COPD, anxiety 
neurosis, and hypertension.  At a psychiatric examination, 
the diagnoses were anxiety neurosis, episodic excessive 
drinking, and syncope.

At a VA psychiatric examination in January 1981, it was noted 
that the veteran had a history of pancreatitis associated 
with excessive drinking.  Other medical conditions included 
emphysema for three years, pernicious anemia, hypertension, 
diabetes, and a recent onset of edema of both ankles.

Photos of the veteran were received on various dates, showing 
that he had enlarged breasts.  Medical literature concerning 
the effects of exposure to ionizing radiation and service 
documents concerning the history of the veteran's ship during 
World War II were also received and included in the appellate 
record.

An October 1992 letter from the Defense Nuclear Agency notes 
that naval historical records confirmed the veteran's 
presence in both the Hiroshima and Nagasaki areas during the 
America occupation of Japan.  While serving on the U.S.S. 
Wallace L. Lind he was present at Kure, Honshu, Japan 
(approximately nine miles southeast of Hiroshima) on November 
27 to 29, 1945, and at Nagasaki, Kyushu, Japan on November 
14, 1945, from December 1 to 2, 1945, and on December 28, 
1945.  Departing Nagasaki on December 28, 1945, the Wallace 
L. Lind called at Sasebo (roughly 30 miles north of 
Nagasaki), arriving later that day and remaining until 
December 31, 1945, when the ship departed Japan en route to 
the continental United States.  A scientific dose 
reconstruction titled Radiation Dose Reconstruction:  U.S. 
Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 
(DNA 5512F) had determined the maximum possible radiation 
dose that might have been received by any individual who was 
at either Hiroshima or Nagasaki for the full duration of the 
American occupation (September 1945 to June 1946 for 
Nagasaki; and September 1945 to March 1946 for Hiroshima).  
Using all possible "worst case" assumptions, the maximum 
possible dose any individual serviceman might have received 
from external radiation, inhalation, and ingestion is less 
than one rem.  This did not mean that any individual 
approached that level of exposure.  In fact, it was probable 
that the great majority of servicemen assigned to the 
Hiroshima and Nagasaki occupation forces received no 
radiation exposure whatsoever, and that the highest dose 
received by anyone was a few tens of millirem.

A private medical report from Arthur B. Cuddy, M.D., dated in 
July 1993, notes that the veteran had been a patient since 
the late 1960s.  It was noted that the veteran had multiple 
problems that he felt were related to radiation exposure when 
he was in service at Hiroshima and Nagasaki when the atomic 
bomb was exploded.  He reportedly had been on a ship close to 
those areas.  It was noted that he had emphysema, high blood 
pressure, hypertension, nerves, pernicious anemia, and 
impaired circulation of the feet, ankles, and legs.  Dr. 
Cuddy opined that the veteran's medical problems might be 
directly due to his exposure to ionizing radiation and that 
there seemed to be a causal relationship between the 
veteran's medical problems and his radiation exposure.

In July 1998, the RO sent the veteran's claims folder to a 
representative of the VA Under Secretary for Benefits with a 
request for an opinion as to whether or not the veteran's 
claimed disabilities were due to exposure to ionizing 
radiation while in service.

In August 1998, the representative of the VA Under Secretary 
for Benefits asked a representative of the VA Under Secretary 
for Health to review the veteran's claims folder and to 
provide an opinion as to whether it was likely, unlikely, or 
as likely as not that the veteran's claimed disabilities 
resulted from exposure to radiation in service.

In a September 1998 memorandum, the Chief Public Health and 
Environmental Hazards Officer responded to the request.  It 
was noted that Dr. Cuddy had indicated that the veteran 
suffered from emphysema, high blood pressure/hypertension, 
nerves, pernicious anemia, and impaired circulation of the 
lungs.  It was noted that injuries to the organ systems 
involved in these disorders other than neoplastic 
transformation, if caused by radiation, would be examples of 
deterministic effects.  Deterministic changes, it was 
indicated, are generally considered to have a threshold.  
Citing Institute of Medicine Report, Adverse Reproductive 
Outcomes in Families of Atomic Veterans:  The Feasibility of 
Epidemiologic Studies, 1995, pages 23-24, it was noted that 
the probability of causing harm in most healthy individuals 
at doses of less than 10 rem as a result of deterministic 
effects is close to zero.  The Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
that damage to these organ systems can be attributed to 
exposure to ionizing radiation in service.

In September 1998, the representative of the VA Under 
Secretary for Benefits notified the RO that there was no 
reasonable possibility that the veteran's claimed 
disabilities were the result of exposure to ionizing 
radiation in service.

A review of the record shows that service connection has been 
granted for the veteran's appendectomy scar, rated 
zero percent; and for a scar of the right hand, rated 
zero percent. 

In October 2001, additional documents concerning the history 
of the U.S.S. Wallace L. Lind were received.  Those 
documents, including memories from personnel who served on 
that ship, do not show that the veteran was personally 
exposed to ionizing radiation while in service.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a cardiovascular disease, including hypertension, 
anemia, or a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  

Although the evidence does show that the veteran participated 
in a "radiation-risk activity" as defined by the applicable 
regulations, respiratory disorder, hypertension, a 
psychiatric disability, pernicious anemia, and impaired 
circulation of the lower extremities are not of the specified 
presumptive diseases.  Thus, the veteran's respiratory 
disorder, hypertension, a psychiatric disability, pernicious 
anemia, and impaired circulation of the lower extremities 
cannot be service connected under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  

Service connection, however, may also be established for 
disabilities deemed as potentially "radiogenic" diseases 
pursuant to 38 C.F.R. § 3.311.  Respiratory disorder, 
hypertension, a psychiatric disability, pernicious anemia, 
and impaired circulation of the lower extremities are not 
listed radiogenic diseases pursuant to 38 C.F.R. § 3.311.  
Because, however, the opinion of Dr. Cuddy links the claimed 
disabilities to the veteran's exposure to ionizing radiation 
while in service, these conditions are considered potentially 
"radiogenic" diseases.  38 C.F.R. § 3.311(b)(4).

The demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation during service do not 
necessarily establish entitlement to service connection.  All 
relevant factors, including the amount of radiation exposure, 
must be considered in determining whether the record supports 
the contended etiologic relationship.  

The veteran asserts that he has a respiratory disorder, 
hypertension, a psychiatric disability, pernicious anemia, 
and impaired circulation of the lower extremities due to 
exposure to ionizing radiation in service.  

The service medical records do not show the presence of the 
claimed disorders and the post-service medical records do not 
demonstrate the presence of these disorders until several 
years after service.  The post-service medical records, with 
the exception of the opinion of Dr. Cuddy and the report of 
the veteran's VA hospitalization in 1952, do not link any of 
the disabilities to incidents of service, including exposure 
to ionizing radiation, or to a service-connected disability.  
The report of the veteran's VA hospitalization from August to 
November 1952 indicates that the veteran's World War II 
experiences were external precipitating stresses with regard 
to conversion reaction, initially demonstrated at that time.  
This report also noted that marital problems were external 
precipitating stresses of the conversion reaction.  A report 
of his VA hospitalization from October 1953 to February 1954 
also notes the veteran's separation from his wife as an 
external precipitating stress for the conversion reaction, 
but the veteran's World War II experiences were no longer 
noted to be a factor with regard to this psychiatric 
disorder.  Subsequent medical reports note the presence of 
psychiatric problems, primarily classified as anxiety 
disorder, and do not link this condition to an incident of 
service.  Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for veteran's psychiatric disability.

A review of the evidence reveals that the veteran's claims 
folder was forwarded to a representative of the VA Under 
Secretary for Benefits, as required on the development 
provisions of 38 C.F.R. § 3.311(b), for review and to obtain 
an opinion as to whether or not the claimed disabilities were 
due to the veteran's exposure to ionizing radiation in 
service.  The evidence indicates that, under "worst case" 
scenarios, veterans who were involved in the American 
occupation in the areas of Hiroshima and Nagasaki in 1945 and 
1946 were exposed to less than one rem of radiation, and the 
opinions of the representatives of the VA Under Secretaries 
for Health and Benefits note that there was no reasonable 
possibility that the claimed disabilities were due to the 
veteran's exposure to ionizing radiation while in service. 

The Board notes that the veteran is a combat veteran and 
accepts his statements to the effect that he was in areas of 
Japan where he might have been exposed to ionizing radiation.  
38 U.S.C.A. § 1154(b) (West 1991).  This is confirmed by 
other evidence.  

Thus, the only evidence favoring the veteran's claims is Dr. 
Cuddy's report, which the Board finds is outweighed by the 
opinion obtained through the Under Secretary for Health, 
because the latter is based on a competent assessment of 
radiation exposure and on cited medical literature.
After consideration of all the evidence, the Board finds that 
the veteran's current respiratory disorder, hypertension, 
psychiatric disability, pernicious anemia, and impaired 
circulation of the lower extremities were not present in 
service or for many years later, and that these conditions 
are not related to a service-connected disability or incident 
of service, including exposure to ionizing radiation.  The 
preponderance of the evidence is against the claim of service 
connection for a respiratory disorder, hypertension, a 
psychiatric disability, pernicious anemia, and impaired 
circulation of the lower extremities.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application with 
regard to these claims.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder, hypertension, 
a psychiatric disability, pernicious anemia, and impaired 
circulation of the lower extremities is denied.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

